Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/CN2018/110615, filed 10/17/2018, claiming priority to CN2017109783, filed 10/18/2017.
Election/Restrictions
Claims 1-20 are pending. Applicants’ election without traverse of Group I, claims 1-8, 19, and 20, in the reply filed on 8/17/2020 is acknowledged. Applicants’ election of species – synthesis of “compound b” –  is also acknowledged.
Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

As represented by the elected species, claims 1-8, 19, and 20 are rejected under 35 U.S.C. §102(a)(1) as anticipated by U.S. 20060270669 to Chew, W. et al.
Chew ‘669 discloses a method of making substituted 3-cyanoquinolines, including compound b (see p. 6, col. 2), via treatment with phosphorus oxychloride of compounds corresponding to formula III in claim 1 (see p. 6, col. 1).
	
	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEIDI REESE/Primary Examiner 
Art Unit 1622